772 N.W.2d 46 (2009)
Judith GRAHAM and Donald Graham, Plaintiffs-Appellees,
v.
OAKWOOD HEALTHCARE, INC., Defendant-Appellant, and
Er-One, Inc., Christopher Daisy, D.O., and Michael Sims, D.O., Defendants.
Docket No. 139567. COA No. 292621.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 23, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay is DENIED. The motion for miscellaneous relief is GRANTED.